REGISTRATION RIGHTS AGREEMENT

DATED AS OF

OCTOBER 12, 2005

AMONG

CATAMOUNT ENERGY CORPORATION

AND

THE STOCKHOLDERS PARTIES HERETO

                 
ARTICLE 1DEFINITIONS
    1          
Section 1.01.
  Definitions
    1  
ARTICLE 2REGISTRATION RIGHTS
            5  
Section 2.01.
  Demand Registration
    5  
Section 2.02.
  Piggyback Registration
    8  
Section 2.03.
  Shelf Registrations
    10  
Section 2.04.
  Lock-Up Agreements
    11  
Section 2.05.
  Registration Procedures
    11  
Section 2.06.
  Indemnification by the Company
    15  
Section 2.07.
  Indemnification by the Participating Stockholders
    16  
Section 2.08.
  Conduct of Indemnification Proceedings
    16  
Section 2.09.
  Contribution
    17  
Section 2.10.
  Other Indemnification
    18  
Section 2.11.
  Participation in Public Offering
    18  
Section 2.12.
  Rule 144 Sale
    18  
Section 2.13.
  Limitation on Transfer of Registration Rights
    19  
Section 2.14.
  No Inconsistent Agreements
    19  
ARTICLE 3MISCELLANEOUS
            19  
Section 3.01.
  Binding Effect; Assignability; Benefit
    19  
Section 3.02.
  Notices
    20  
Section 3.03.
  Waiver; Amendment; Termination
    21  
Section 3.04.
  Non-Recourse
    21  
Section 3.05.
  Governing Law
    22  
Section 3.06.
  Jurisdiction.
    22  
Section 3.07.
  Waiver of Jury Trial
    22  
Section 3.08.
  Specific Enforcement; Cumulative Remedies
    22  
Section 3.09.
  Entire Agreement
    23  
Section 3.10.
  Severability
    23  
Section 3.11.
  Counterparts; Effectiveness
    23  

1

REGISTRATION RIGHTS AGREEMENT

AGREEMENT (this “Agreement”) dated as of October 12, 2005, but effective as of
the Trigger Date, among: (i) Catamount Energy Corporation, a Vermont corporation
(the “Company”); (ii) CEC Wind Acquisition, LLC (“Wind Acquisition”);
(iii) Central Vermont Public Service Corporation, a Vermont corporation
(“CVPS”); and (iv) Catamount Resources Corporation, a Vermont corporation
wholly-owned by CVPS (“CRC”) .

If Wind Acquisition shall hereafter Transfer any of its Company Securities to
any of its Permitted Transferees, the term “Wind Acquisition” shall mean Wind
Acquisition and such Permitted Transferees, taken together, and any right,
obligation or action that may be exercised or taken at the election of Wind
Acquisition may be exercised or taken at the election of Wind Acquisition and
such Permitted Transferees.

If CVPS shall hereafter Transfer any of its Company Securities to any of its
Permitted Transferees pursuant to the terms and conditions of the Stockholders’
Agreement, the term “CVPS” shall mean CVPS and such Permitted Transferees, taken
together, and any right, obligation or action that may be exercised or taken at
the election of CVPS may be exercised or taken at the election of CRC and such
Permitted Transferees.

W I T N E S S E T H:

WHEREAS, as of the Initial Closing Date (as defined in the Stock Subscription
Agreement dated even herewith (as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof, the
“Purchase Agreement”), Wind Acquisition and CVPS own all of the outstanding
Class A Common Stock and Class B Common Stock (as defined herein);

WHEREAS, the parties hereto have entered into that certain Stockholders’
Agreement dated even herewith (as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof, the
“Stockholders’ Agreement”) and Purchase Agreement;

WHEREAS, the parties hereto and the Management Stockholders (as defined herein)
have entered into the Management Stockholders’ Agreement (as defined herein);
and

WHEREAS, the parties hereto desire to enter into this Agreement to set forth
certain registration rights.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Definitions.

(a) The following terms, as used herein, have the following meanings:

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

“Board” means the Board of Directors of the Company.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
to close.

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company, having the rights and privileges set forth in the
Articles of Incorporation of the Company in effect as of the date of this
Agreement, as amended from time to time.

“Commissions” means the U.S. Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act and the Exchange
Act.

“Company Equity Securities” means (i) the shares of Class A Common Stock, and
(ii) any securities convertible into or exchangeable or exercisable for, or
options, warrants or other rights to acquire, shares of Class A Common Stock, or
any other equity or equity-linked security issued by the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“IPO” means the initial Public Offering.

“Management Stockholders” means those certain members of management and
employees of the Company who are party to the Management Stockholders’ Agreement
and their permitted transferees pursuant to such agreement.

“Management Stockholders’ Agreement” means the Management Stockholders’
Agreement, dated as of the date hereof, among the parties thereto and certain
member of management and employees of the Company, as the same may be amended,
supplemented or modified from time to time in accordance with the terms thereof.

“NASD” means the National Association of Securities Dealers, Inc.

“Permitted Transferee” means (i) with respect to Wind Acquisition, Diamond
Castle or an affiliated investment entity that is under common control with
either Wind Acquisition or Diamond Castle; or (ii) with respect to CVPS, any
wholly owned, unregulated Subsidiary of CVPS or any parent of CVPS that holds a
majority of the capital stock of CVPS; provided, however, that in all cases such
Transferee shall agree in writing in the form attached as Exhibit A hereto to be
bound by and to comply with all applicable provisions of this Agreement;
provided, further, however, that in no event shall (A) the Company or any of its
Subsidiaries or Project Companies (as such term is defined in the Purchase
Agreement), (B) any “portfolio company” (as such term is customarily used among
institutional investors) of any Stockholder or any entity controlled by any
portfolio company of any Stockholder, or (C) any Company Competitor (as such
term is defined in the Stockholders’ Agreement) (whether or not an Affiliate of
the Transferring Stockholder) constitute a “Permitted Transferee”.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
governmental authority or agency.

“Public Offering” means an underwritten public offering of Company Equity
Securities (or securities of the Company that include Company Equity Securities)
pursuant to (i) an effective registration statement under the Securities Act,
other than pursuant to a registration statement on Form S-4 or Form S-8 or any
similar or successor form, or (ii) a registered public offering in which Company
Equity Securities (or securities of the Company that include Company Equity
Securities) are listed on the Toronto Stock Exchange, Canadian Venture Exchange,
the London Stock Exchange or Euronext Brussels.

“Registrable Securities” means, at any time, (a) any Company Equity Securities
held by any Stockholder, (b) any Securities issuable or issued or distributed in
respect of any of the securities identified in clause (a) by way of stock
dividend or stock split or in connection with a combination of shares,
recapitalization, reorganization, merger, consolidation or otherwise until (i) a
registration statement covering such Company Equity Securities has been declared
effective by the SEC and such Company Equity Securities have been disposed of
pursuant to such effective registration statement, (ii) such Company Equity
Securities are sold pursuant to Rule 144 (or any similar provision then in
force) or (iii) such Company Equity Securities cease to be outstanding, and
(c) in respect of Management Stockholders, “Registrable Securities” as defined
in the Management Stockholders’ Agreement.

“Registration Expenses” means any and all reasonable expenses incident to the
performance of or compliance with any registration or marketing of securities,
including all (i) SEC registration and filing fees, and all other fees and
expenses payable in connection with the listing of securities on any securities
exchange or automated interdealer quotation system, (ii) fees and expenses of
compliance with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (vi) reasonable
fees and disbursements of counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any comfort
letters), (vii) reasonable fees and expenses of any special experts retained by
the Company in connection with such registration, (viii) reasonable fees and
out-of-pocket expenses of counsel to the Stockholders participating in the
offering selected (A) by Wind Acquisition and/or CVPS, as the case may be, in
the case of any offering in which Wind Acquisition and/or CVPS participates, or
(B) in any other case, by the Stockholders holding the majority of the
Registrable Securities to be sold for the account of all Stockholders in the
offering, provided that the Company shall be required to bear the fees and
expenses of no more than one deal counsel with respect to all Stockholders (it
being understood that local counsel shall not be deemed deal counsel for such
purposes), (ix) fees and expenses in connection with any review by the NASD of
the underwriting arrangements or other terms of the offering, (x) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) expenses relating to any analyst or investor presentations or
any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, to the extent not otherwise paid or
reimbursed by the underwriters of the offering, and (xiii) transfer agents’ and
registrars’ fees and expenses and the fees and expense of any other agent or
trustee appointed in connection with such offering.

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Stockholder” means each Person (other than the Company) who, at any relevant
determination date, shall be a party to or bound by this Agreement, so long as
such Person shall “beneficially own” (as such term is defined in Rule 13d-3 of
the Exchange Act) any Company Equity Securities.

“Subsidiary” means, with respect to any Person, another Person of which (i) a
majority of the outstanding share capital, voting securities or other equity
interests are owned, directly or indirectly, by such first Person or (ii) such
first Person is entitled, directly or indirectly, to appoint a majority of the
board of directors, board of managers or comparable body of such other Person.

“Third Party” means a prospective purchaser of Company Equity Securities in a
bona fide arm’s-length transaction from a Stockholder, other than a Permitted
Transferee of such Stockholder.

“Transfer” means, with respect to any Company Equity Securities, (i) when used
as a verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate
or otherwise transfer such Company Equity Securities or any participation or
interest therein, whether directly or indirectly, or agree or commit to do any
of the foregoing and (ii) when used as a noun, a direct or indirect sale,
assignment, disposition, exchange, pledge, encumbrance, hypothecation, or other
transfer of such Company Equity Securities or any participation or interest
therein or any agreement or commitment to do any of the foregoing.

“Trigger Date” shall have the meaning ascribed to such term in the Purchase
Agreement.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

          TERM   SECTION
Agreement
  Preamble

Company
  Preamble

CVPS
  Preamble

Damages
    2.06  
Demand Registration
    2.01 (a)
Indemnified Party
    2.08  
Indemnifying Party
    2.08  
Inspectors
    2.05 (g)
Maximum Offering Size
    2.01 (f)
Piggyback Registration
    2.02 (a)
Purchase Agreement
  Preamble

Records
    2.05 (g)
Registering Stockholders
  2.01(a)(ii)
Requesting Management Stockholders
    2.01 (f)(i)
Requesting Stockholder
    2.01 (a)
Shelf Registration
    2.03 (a)
Shelf Request
    2.03 (a)
Stockholders’ Agreement
  Preamble

Underwritten Shelf Takedown
    2.03 (b)
Wind Acquisition
  Preamble

Withdrawing Holder
    2.04 (b)

(c) Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:

Calculation of Time. When calculating the period before which, within which or
after which any act is to be done or step taken pursuant to this Agreement, the
date that is the reference date in calculating such period shall be excluded. If
the last day of such period is a non-Business Day, the period in question shall
end on the next succeeding Business Day.

Dollars. Any reference in this Agreement to “$” means U.S. dollars.

Exhibits. The Exhibits to this Agreement are hereby incorporated and made a part
hereof and are an integral part of this Agreement. All Exhibits attached hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit but not otherwise defined therein shall be defined as set forth in this
Agreement.

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Article,” “Section” are to the corresponding Article or Section of this
Agreement unless otherwise specified.

Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

(d) Effectiveness of this Agreement. Notwithstanding any other provision of this
Agreement, this Agreement shall not take effect until the Trigger Date.

ARTICLE 2

REGISTRATION RIGHTS

SECTION 2.01. Demand Registration.

(a) At any time after the consummation by the Company of the IPO, if the Company
shall receive a written request from Wind Acquisition or CVPS (such requesting
person, the “Requesting Stockholder”) that the Company effect the registration
under the Securities Act of all or any portion of such Requesting Stockholder’s
Registrable Securities, and specifying the intended method of disposition
thereof, then the Company shall promptly give notice of such requested
registration (each such request shall be referred to herein as a “Demand
Registration”) within 10 Business Days after its receipt of such written request
to the other Stockholders and thereupon shall use its best efforts to effect, as
expeditiously as possible, the registration under the Securities Act of:

(i) subject to the restrictions set forth herein, all Registrable Securities for
which the Requesting Stockholders have requested registration under this
Section 2.01, and

(ii) subject to the restrictions set forth herein, all other Registrable
Securities that any other Stockholders (all such Stockholders, together with the
Requesting Stockholders, the “Registering Stockholders”) have requested the
Company to register by request received by the Company within 10 Business Days
after such Stockholders receive the Company’s notice of the Demand Registration
(which request shall specify the number of Registrable Securities requested to
be registered by such Stockholders),

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities to be so
registered; provided that no Person may participate in any registration
statement pursuant to this Section 2.01(a) unless such Person agrees to sell
their Registrable Securities to the underwriters selected as provided in
Section 2.05(f) on the same terms and conditions as apply to the Requesting
Stockholders; provided, further, that the Company shall not be obligated to
effect (a) more than six Demand Registrations pursuant hereto, (b) more than
three Demand Registrations by each of Wind Acquisition, on the one hand, and
CVPS, on the other hand (unless the Put Closing (as such term is defined in the
Stockholders Agreement) has occurred, in which case Wind Acquisition shall be
permitted four Demand Registrations), (c) any Demand Registration unless the
aggregate gross proceeds expected to received from the sale of the Registrable
Securities requested to be included by all Registering Stockholders in such
Demand Registration are at least $15 million (unless such Registrable Securities
identified in the Demand constitute all remaining Registrable Securities held by
the Requesting Stockholder), and (d) more than one Demand registration during
any six-month period.

(b) Notwithstanding the foregoing, the Company may delay the filing of a
registration statement, or suspend the continued use of a registration
statement, required by Section 2.01 (i) for a period up to 90 days after the
request to file a registration statement if at the time the Company receives the
request to register Registrable Securities, the Company or any of its
Subsidiaries are engaged in confidential negotiations or other confidential
business activities, disclosure of which would be required in such registration
statement (but would not be required if such registration statement were not
filed), and the Board determines in good faith, after consultation with external
legal counsel, that such disclosure would have a material adverse effect on the
Company or its business or on the Company’s ability to effect a proposed
material acquisition, disposition, financing, reorganization, recapitalization
or similar transaction and (ii) for a period of time required by an underwriting
agreement relating to a Public Offering of newly issued shares by the Company;
provided that such period of time shall not exceed 90 days from the date of such
underwriting agreement. A deferral of the filing of a registration statement, or
the suspension of the continued use of a registration statement, pursuant to
this Section 2.01(b), shall be lifted, and the requested registration statement
shall be filed forthwith, if, in the case of a deferral, the negotiations or
other activities are disclosed or terminated. In order to defer the filing of a
registration statement, or suspend the continued use of a registration
statement, pursuant to this Section 2.01(b), the Company shall promptly (but in
any event within five days), upon determining to seek such deferral or
suspension, deliver to each Requesting Stockholder a certificate signed by an
executive officer of the Company stating that the Company is deferring such
filing, or suspending the continued use of a registration statement, pursuant to
this Section 2.01(b) and a general statement of the reason for such deferral or
suspension, as the case may be, and an approximation of the anticipated delay.
The Company may defer the filing, or suspend the continued use of, a particular
registration statement pursuant to this Section 2.01(b) no more than twice and
120 days in the aggregate in any twelve-month period; provided, that there must
be an interim period of at least 60 days between the end of one deferral or
suspension period and the beginning of a subsequent deferral or suspension
period. The Company agrees, that in the event it exercises its rights under this
Section 2.01(b), it shall, within 10 days following receipt by the holders of
Registrable Securities of the notice of deferral or suspension, as the case may
be, update the deferred or suspended registration statement as may be necessary
to permit the holders of Registrable Securities to resume use thereof in
connection with the offer and sale of their Registrable Securities in accordance
with applicable law.

(c) Promptly after the expiration of the 10 Business Day period referred to in
Section 2.01(a)(ii), the Company will notify in writing all Registering
Stockholders of the identities of the other Registering Stockholders and the
number of shares of Registrable Securities requested to be included therein. At
any time prior to the effective date of the registration statement relating to
such Demand Registration, the Requesting Stockholders may revoke in writing such
request, without liability to any of the other Registering Stockholders, by
providing a notice to the Company revoking such request; provided, however, that
no such withdrawn demand request shall be deemed to have been a Demand
Registration if (i) such demand request is withdrawn prior to the filing by the
Company of a registration statement pursuant thereto, (ii) the Requesting
Stockholder elects to bear all expenses associated with such withdrawn demand
request and the registration statement pursuant thereto, or (iii) such
withdrawal is due to the disclosure of material adverse information relating
specifically to the Company that was not known by the Requesting Stockholder at
the time it submitted its demand request.

(d) The Company shall be liable for and pay all Registration Expenses in
connection with each Demand Registration, regardless of whether such
Registration is effected. Notwithstanding the foregoing sentence, the
Registering Stockholders of such Registrable Securities shall be responsible for
any brokerage or underwriting commissions and taxes of any kind (including,
without limitation, transfer taxes) with respect to any disposition, sale or
transfer of Registrable Securities.

(e) A Demand Registration shall not be deemed to have occurred unless the
registration statement relating thereto (A) has become effective under the
Securities Act, and (B) has remained effective for a period of at least 180 days
(or such shorter period in which all Registrable Securities of the Registering
Stockholders included in such registration have actually been sold thereunder);
provided, that such registration statement shall not be considered a Demand
Registration if, after such registration statement becomes effective, (1) such
registration statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court, and/or
(2) less than 75% of the Registrable Securities included in such registration
statement have been sold thereunder; or if the Maximum Offering Size is reduced
in accordance with Section 2.01(f) such that less than 75% of the Registrable
Securities of the Requesting Stockholders sought to be included in such
registration are included.

(f) If a Demand Registration involves a Public Offering and the managing
underwriter advises the Company and the Requesting Stockholders that, in its
view, the number of Registrable Securities that the Registering Stockholders,
the Company and the Management Stockholders propose to include in such
registration exceeds the largest number of Registrable Securities that can be
sold without having an adverse effect on such offering, including the price at
which such shares can be sold (the “Maximum Offering Size”), the Company shall
include in such registration, in the priority listed below, up to the Maximum
Offering Size:

(i) first, (A) all Registrable Securities requested to be registered by the
Registering Stockholders and (B) Registrable Securities requested to be
registered by Management Stockholders that are exercising piggyback registration
rights pursuant to the Management Stockholders’ Agreement (the “Requesting
Management Stockholders”) (the Registrable Securities in clauses (A) and
(B) allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among the Requesting Stockholders, the other holders of
Registrable Securities and the Requesting Management Stockholders on the basis
of the relative number of Registrable Securities so requested to be included in
such registration by each, unless the managing underwriter reasonably determines
otherwise, in which case the allocation of such Registrable Securities shall be
in the manner reasonably determined by the managing underwriter); and

(ii) second, all Registrable Securities proposed to be registered by the
Company.

SECTION 2.02. Piggyback Registration.

(a) If the Company proposes to register any Company Equity Securities under the
Securities Act (whether for itself or otherwise in connection with a sale of
securities by another Person, but other than in connection with a Shelf
Registration and any resale of Registrable Securities pursuant to a Shelf
Registration, which shall be governed by the terms of Section 2.03, a
registration on Form S-8 or S-4 or any successor or similar forms, relating to
Company Equity Securities issuable upon exercise of employee stock options or in
connection with employee benefit or similar plans or arrangements of the
Company, or in connection with a merger of the Company into or with another
Person or an acquisition by the Company of another Person or substantially all
the assets of another Person or any transaction with respect to which Rule 145
(or any successor provision) under the Securities Act applies), whether or not
for sale for its own account, the Company shall on each such occasion give
prompt written notice at least 15 Business Days prior to the anticipated filing
date of the registration statement relating to such registration to each of the
Stockholders with rights to require registration of Company Equity Securities
hereunder, which notice shall set forth such Stockholder’s rights under this
Section 2.02 and shall offer such Stockholder the opportunity to include in such
registration statement all or any portion of the Registrable Securities held by
such Stockholder (a “Piggyback Registration”), subject to the restrictions set
forth herein; provided, however, that the provisions of Section 2.01 with
respect to Registering Stockholders and not this Section 2.02 shall apply to the
ability of any Stockholder to participate in any registration being effected
pursuant to a Demand Registration contemplated by Section 2.01; and provided,
further, that no Stockholder shall be entitled to register any of its
Registrable Securities pursuant to this Section 2.02 in the IPO of Company
Equity Securities. Upon the request of any such Stockholder made within ten
Business Days after the receipt of notice from the Company (which request shall
specify the number of Registrable Securities requested to be registered by such
Stockholder), the Company shall use its best efforts to effect the registration
under the Securities Act of all Registrable Securities that the Company has been
so requested to register by all such Stockholders with rights to require
registration of Registrable Securities hereunder, to the extent necessary to
permit the disposition of the Registrable Securities so to be registered;
provided, that (i) if such registration involves a Public Offering, all such
Stockholders requesting to be included in the Company’s registration must sell
their Registrable Securities to the underwriters selected as provided in
Section 2.05(f) (i) on the same terms and conditions as apply to the Company or
any other selling stockholders, and (ii) if, at any time after giving notice of
its intention to register any Registrable Securities pursuant to this
Section 2.02(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Company or the initiating
holders, as applicable, shall determine for any reason not to register such
securities, the Company shall give notice to all such Stockholders and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration. No registration effected under
this Section 2.02 shall relieve the Company of its obligations to effect a
Demand Registration to the extent required by Section 2.01. The Stockholder(s)
participating in such Piggyback Registration shall be permitted to withdraw all
or part of the Registrable Securities from a Piggyback Registration at any time
prior to the effective time of such Piggyback Registration. The Company shall be
liable for and pay all Registration Expenses in connection with each Piggyback
Registration, regardless of whether such registration is effected, provided that
the participating Stockholders shall be responsible for any brokerage or
underwriting commissions and taxes of any kind (including, without limitation,
transfer taxes) with respect to any disposition, sale or transfer of Registrable
Securities.

(b) If a Piggyback Registration involves a Public Offering (other than any
Demand Registration, in which case the provisions with respect to priority of
inclusion in such offering set forth in Section 2.01(f) shall apply) and the
managing underwriter advises the Company that, in its view, the number of
Registrable Securities that the Company and all selling stockholders propose to
include in such registration exceeds the Maximum Offering Size, the Company
shall include in such registration, in the following priority, up to the Maximum
Offering Size:

(i) first, such number of Registrable Securities proposed to be registered for
the account of the Company, if any, as would not cause the offering to exceed
the Maximum Offering Size, and

(ii) second, (A) all Registrable Securities requested to be included in such
registration by any Stockholders pursuant to this Section 2.02 and (B) all
Registrable Securities requested to be included by Requesting Management
Stockholders (the Registrable Securities in clauses (A) and (B) allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such Stockholders and the Requesting Management Stockholders based on
their relative number of Registrable Securities requested to be included in the
Piggyback Registration, unless the managing underwriter reasonably determines
otherwise, in which case the allocation of such Registrable Securities shall be
in the manner reasonably determined by the managing underwriter).

SECTION 2.03. Shelf Registrations.

(a) At any time after the one year anniversary of the consummation by the
Company of the IPO, upon receipt of a written request (the “Shelf Request”) from
Wind Acquisition or CRC that the Company file a “shelf” registration statement
pursuant to Rule 415 under the Securities Act (the “Shelf Registration”) on Form
S-3 (or any successor form to Form S-3, or any similar short-form registration
statement), covering the resale of Registrable Securities, the reasonably
anticipated gross proceeds from all resales covered thereunder of which would
exceed $15 million, the Company shall (i) within five days of the receipt by the
Company of such notice, give written notice of such proposed registration to all
other holders of Registrable Securities, and (ii) use its reasonable best
efforts, consistent with the terms of this Agreement, to cause the Shelf
Registration to be filed with the SEC as soon as practicable (but in no event
later than 30 days of its receipt of the Shelf Request) and to include all
Registrable Securities held by such requesting Stockholders to be registered on
such form for the offering together with all or such portion of the Registrable
Securities of any other holder of Registrable Securities joining in such request
as are specified in a written request received by the Company within 10 days
after receipt of such written notice from the Company and (iii) use its
reasonable best efforts, consistent with the terms of this Agreement, to cause
such Shelf Registration to be declared effective by the SEC as soon as possible.
As soon as reasonably practicable after the IPO, the Company will use its
reasonable best efforts, consistent with the terms of this Agreement, to qualify
for and remain eligible to use Form S-3 registration or a similar short-form
registration. The provisions of Section 2.05 shall be applicable to each Shelf
Registration initiated under this Section 2.03 and any subsequent resale of
Registrable Securities pursuant thereto; provided, that the gross proceeds
therefrom equal at least $15 million.

(b) In connection with any proposed underwritten resale of Registrable
Securities which is not pursuant to a Demand Registration under Section 2.01 (an
“Underwritten Shelf Takedown”) pursuant to a Shelf Registration, each
Stockholder agrees, in an effort to conduct any such Underwritten Shelf
Take-Down in the most efficient and organized manner, to coordinate with the
other holders of Registrable Securities prior to initiating any sales efforts
and cooperate with the other holders of Registrable Securities as to the terms
of such Underwritten Shelf Take-Down, including, without limitation, the
aggregate amount of securities to be sold and the number of Registrable
Securities to be sold by each holders of Registrable Securities. In furtherance
of the foregoing, the Company shall give prompt notice to all Stockholders whose
Registrable Securities are included in the Shelf Registration of the receipt of
a request from another stockholder whose Registrable Securities are included in
the Shelf Registration of a proposed Underwritten Shelf Take-Down under and
pursuant to the Shelf Registration and, notwithstanding anything to the contrary
contained herein, will provide such Stockholders a period of two business days
to participate in such Underwritten Shelf Take-Down, subject to the terms
negotiated by and applicable to the initiating Stockholders and subject to
“cutback” limitations set forth in Section 2.01(f) as if the subject
Underwritten Shelf Take-Down was being effected pursuant to a demand
registration. All such Stockholders electing to be included in an Underwritten
Shelf Takedown must sell their Registrable Securities to the underwriters
selected as provided in Section 2.05(f) on the same terms and conditions as
apply to any other selling stockholders.

(c) The Company shall be liable for and pay all Registration Expenses in
connection with each Shelf Registration, regardless of whether such Shelf
Registration is effected, and any Underwritten Shelf Take-Down; provided that
the participating Stockholders shall be responsible for any brokerage or
underwriting commissions and taxes of any kind (including, without limitation,
transfer taxes) with respect to any disposition, sale or transfer of Registrable
Securities.

SECTION 2.04. Lock-Up Agreements.

(a) In connection with each underwritten Public Offering (excluding, in the case
of the Stockholders only, an Underwritten Shelf Take Down) and if requested by
the managing underwriter, each of the Company and the Stockholders agree (and
the Company agrees, in connection with any underwritten Public Offering, to use
its commercially reasonable efforts to cause its Affiliates to agree) not to
effect any public sale or private offer or distribution, including any sale
pursuant to Rule 144 (other than a distribution-in-kind pro rata to all limited
partners or members, as the case may be, of such Stockholder) of any Registrable
Securities during the 10 days prior to the consummation of such Public Offering
and during such time period after the consummation of such Public Offering, not
to exceed 90 days (180 days in the case of the IPO), except that no Stockholder
shall be bound by this Section 2.04 unless the Stockholders that hold a majority
of the Registrable Securities agree to be bound by such restriction.
Notwithstanding the foregoing, this Section 2.04 shall not apply to any sale by
a Stockholder or a director or officer of a Stockholder of Company Equity
Securities acquired in open market transactions or block purchases by such
Stockholder or its Affiliates subsequent to the IPO. Any discretionary waiver or
termination of the requirements under the foregoing provisions made by the
Company or the applicable lead managing underwriters shall apply to each
Stockholder on a pro rata basis.

(b) At any time following the IPO, any Stockholder that, together with its
Affiliates, holds less than five percent (5%) of the then outstanding shares of
Company Equity Securities may elect (on behalf of itself and its Affiliates
(collectively, the “Withdrawing Holders”)), by written notice to the Company, to
withdraw from this Agreement and as a result of such withdrawal, such
Withdrawing Holders shall no longer be entitled to the rights, nor be subject to
the obligations, of this Agreement and the Company Equity Securities held by the
Withdrawing Holders shall conclusively be deemed thereafter not to be
“Registrable Securities” under this Agreement. No withdrawal pursuant to this
Section 2.04(b) shall release any Withdrawing Holder from its indemnification
and contribution rights and obligations, if any, pursuant to Sections 2.06, 2.07
and 2.09 herein.

SECTION 2.05. Registration Procedures. Whenever any Stockholders request that
any Registrable Securities be registered pursuant to Sections 2.01, 2.02 or 2.03
hereof, subject to the provisions of such Sections, the Company shall use its
best efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof as
quickly as practicable, and, in connection with any such request:

(a) The Company shall as expeditiously as possible, and, if the Company is not
qualified for the use of Form S-3, no later than 20 days from the date of
receipt by the Company of the written request, and if the Company is qualified
for the use of Form S-3, no later than 10 days from the date of receipt by the
Company of the written request, prepare and file with the SEC a registration
statement on any form for which the Company or that counsel for the Company
shall deem appropriate and which form shall be available for the sale of the
Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use its best efforts to cause such
filed registration statement to become and remain effective for a period of not
less than 180 days, or in the case of a Shelf Registration, not less than two
years (or such shorter period in which all of the Registrable Securities of the
Registering Stockholders included in such registration statement shall have
actually been sold thereunder, but not before the expiration of the periods
referred to in Section 4(3) and Rule 174 of the Securities Act or any successor
provision, if applicable); provided, however, that such 180-day period or
two-year period, as applicable; shall be extended for a period of time equal to
the period any Stockholder refrains from selling any securities included in such
registration at the request of an underwriter and in the case of any Shelf
Registration, subject to compliance with applicable SEC rules, such two-year
period shall be extended, if necessary, to keep the registration statement
effective until all such Registrable Securities are sold.

(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Company shall, if requested, furnish to each
participating Stockholder and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company shall furnish to
such Stockholder and underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Stockholder or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such
Stockholder.

(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the Registering Stockholders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify each Registering Stockholder holding Registrable Securities covered by
such registration statement of any stop order issued or threatened by the SEC or
any state securities commission and take all reasonable actions required to
prevent the entry of such stop order or to remove it if entered.

(d) The Company shall use its best efforts to (i) register or qualify the
Registrable Securities covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as any
Registering Stockholder holding such Registrable Securities reasonably (in light
of such Stockholder’s intended plan of distribution) requests, and (ii) cause
such Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Stockholder to
consummate the disposition of the Registrable Securities owned by such
Stockholder; provided, that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.05(d), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.

(e) The Company shall immediately notify each Registering Stockholder holding
such Registrable Securities covered by such registration statement, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each such Stockholder and
file with the SEC any such supplement or amendment.

(f) Except for a Demand Registration, the Board shall have the right to select
the underwriter or underwriters in connection with any Public Offering. In
connection with the offering of Registrable Securities pursuant to a Demand
Registration, the Requesting Stockholder shall have the right, in its sole
discretion, to select the managing underwriter in connection with any Public
Offering resulting from a Demand Registration. In connection with any Public
Offering, the Company shall enter into customary agreements (including an
underwriting agreement in customary form, provided that the scope of the
indemnity contained in such underwriting agreement is not more extensive than
the indemnity described in Section 2.07 hereof), provided that such agreements
are consistent with this Agreement, and take all such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities in any such Public Offering. Each Stockholder
participating in such underwriting shall also enter into such agreements,
provided that the terms of any such agreement are consistent with this
Agreement.

(g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection by any Registering Stockholder and any underwriter participating in
any disposition pursuant to a registration statement, being filed by the Company
pursuant to this Section 2.05 and any attorney, accountant or other professional
retained by any such Stockholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement, or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction or is otherwise required
by law; provided, however, that any decision regarding the disclosure of
information pursuant to subclause (i) shall be made only after consultation with
counsel for the Company. Each Registering Stockholder agrees that information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it or its Affiliates as the basis for any market
transactions in the Company Equity Securities unless and until such information
is made generally available to the public. Each Registering Stockholder further
agrees that, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction, it shall give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.

(h) The Company shall furnish to each Registering Stockholder and to each such
underwriter, if any, a signed counterpart, addressed to such Stockholder or
underwriter, of (i) an opinion or opinions of counsel to the Company and (ii) a
comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the kind
customarily covered by opinions or comfort letters, as the case may be, as a
majority of such Stockholders or the managing underwriter therefor reasonably
requests.

(i) The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earning statement or such other
document that shall satisfy the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder no later than 45 days after the end of any 12-month
period (or 90 days after the end of any 12-month period if such period is a
fiscal year) (or in each case within such shorter period of time as may be
required by the Commission for filing the applicable report with the Commission)
(i) commencing the end of any fiscal quarter in which Registrable Securities are
sold to underwriters in an underwritten offering or (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Company after the effective date of a Registration
Statement, which earnings statement shall cover said 12-month period.

(j) The Company may require each such Registering Stockholder, by written notice
given to each such Registering Stockholder not less than 10 days prior to the
filing date of such registration statement, to promptly, and in any event within
7 days after receipt of such notice, furnish in writing to the Company such
information regarding the distribution of the Registrable Securities as the
Company may from time to time request and such other information as may be
legally required in connection with such registration.

(k) Each such Registering Stockholder agrees that, upon receipt of any written
notice from the Company of the occurrence of any event requiring the preparation
of a supplement or amendment of a prospectus relating to the Registrable
Securities covered by a registration statement that is required to be delivered
under the Securities Act so that, as thereafter delivered to the purchasers of
such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or to make the statements therein not misleading, such
Stockholder shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Stockholder’s receipt of the copies of a supplemented or amended
prospectus, and, if so directed by the Company, such Stockholder shall deliver
to the Company all copies, other than any permanent file copies then in such
Stockholder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice. If the Company
shall give such notice, the Company shall extend the period during which such
registration statement shall be maintained effective (including the period
referred to in Section 2.05(a)) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 2.05(e) to the
date when the Company shall make available to such Stockholder a prospectus
supplemented or amended to conform with the requirements of Section 2.05(e).

(l) The Company shall use its reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
quotation system on which any of the Registrable Securities are then listed or
traded.

(m) The Company shall have appropriate officers of the Company (i) prepare and
make presentations at any “road shows” and before analysts and rating agencies,
as the case may be, (ii) take other actions to obtain ratings for any
Registrable Securities and (iii) otherwise use their reasonable best efforts to
cooperate as requested by the underwriters in the offering, marketing or selling
of the Registrable Securities.

SECTION 2.06. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Registering Stockholder holding Registrable Securities
covered by a registration statement, its officers, directors, employees,
managers, members, partners and agents, and each Person, if any, who controls
any such Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any and all losses, claims,
damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (“Damages”) caused by
or relating to any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or prospectus relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or caused by or relating to any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law, or any common law or regulation applicable to the Company and
relating to the registration of the Registrable Securities, except insofar as
such Damages are caused by or related to any such untrue statement or omission
or alleged untrue statement or omission so made based upon information furnished
in writing to the Company by such Stockholder or on such Stockholder’s behalf
expressly for use therein. In connection with an underwritten offering, the
Company shall indemnify the underwriters thereof, their officers, directors and
agents and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) to the same
extent as provided above with respect to the indemnification of each Registering
Stockholder. Notwithstanding the foregoing, with respect to any untrue statement
or omission or alleged untrue statement or omission made in any preliminary
prospectus, or in any prospectus, as the case may be, the indemnity agreement
contained in this paragraph shall not apply to the extent that any Damages
result from the fact that a current copy of the prospectus (or amended or
supplemented prospectus, as the case may be) was not sent or given to the Person
asserting any such Damages at or prior to the written confirmation of the sale
of the Registrable Securities concerned to such Person if it is determined that
the Company has provided such prospectus to such Stockholder and it was the
responsibility of such Stockholder to provide such Person with a current copy of
the prospectus (or such amended or supplemented prospectus, as the case may be)
and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) would have cured the defect giving rise to such
Damages.

SECTION 2.07. Indemnification by the Participating Stockholders. Each
Registering Stockholder holding Registrable Securities included in any
registration statement agrees, severally but not jointly, to indemnify and hold
harmless the Company, its officers, directors and agents and each Person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Stockholder, but only (i) with
respect to information furnished in writing to the Company by such Stockholder
expressly for use in any registration statement or prospectus relating to the
Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus or (ii) to the extent that any Damages result from the
fact that a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) was not sent or given to the Person asserting
any such Damages at or prior to the written confirmation of the sale of the
Registrable Securities concerned to such Person if it is determined that it was
the responsibility of such Stockholder to provide such Person with a current
copy of the prospectus (or such amended or supplemented prospectus, as the case
may be) and such current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) was available to such Stockholder and would have
cured the defect giving rise to such Damages. As a condition to including
Registrable Securities in any registration statement filed in accordance with
this Article 2, the Company may require that it shall have received an
undertaking reasonably satisfactory to it from any underwriter to indemnify and
hold it harmless to the extent customarily provided by underwriters with respect
to similar securities. Notwithstanding anything to the contrary set forth in
this Section 2.07, no Registering Stockholder shall be liable under this
Section 2.07 for any Damages in excess of the net proceeds realized by such
Stockholder in the sale of Registrable Securities of such Stockholder to which
such Damages relate.

SECTION 2.08. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 2,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Party, and
shall have the right to assume the payment of all fees and expenses; provided,
that the failure of any Indemnified Party so to notify the Indemnifying Party
shall not relieve the Indemnifying Party of its obligations hereunder except to
the extent that the Indemnifying Party is materially prejudiced by such failure
to notify. In any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel,
or (ii) in the reasonable judgment of such Indemnified Party representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood that, in connection
with any proceeding or related proceedings in the same jurisdiction, the
Indemnifying Party shall not be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) at
any time for all such Indemnified Parties, and that all such fees and expenses
shall be reimbursed as they are incurred. In the case of any such separate firm
for the Indemnified Parties, such firm shall be designated in writing by the
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any Damages (to the extent stated above) by reason of
such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding.

SECTION 2.09. Contribution.

(a) If the indemnification provided for in this Article 2 is unavailable to the
Indemnified Parties in respect of any Damages, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Damages
(i) as between the Company and the Registering Stockholders holding Registrable
Securities covered by a registration statement on the one hand and the
underwriters on the other, in such proportion as is appropriate to reflect the
relative benefits received by the Company and such Stockholders on the one hand
and the underwriters on the other, from the offering of the Registrable
Securities, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Company and such Stockholders on the one hand and of
such underwriters on the other in connection with the statements or omissions
that resulted in such Damages, as well as any other relevant equitable
considerations, and (ii) as between the Company on the one hand and each such
Stockholder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of each such Stockholder in connection with
such statements or omissions, as well as any other relevant equitable
considerations. The relative benefits received by the Company and such
Stockholders on the one hand and such underwriters on the other shall be deemed
to be in the same proportion as the total proceeds from the offering (net of
underwriting discounts and commissions but before deducting expenses) received
by the Company and such Stockholders bear to the total underwriting discounts
and commissions received by such underwriters, in each case as set forth in the
table on the cover page of the prospectus. The relative fault of the Company and
such Stockholders on the one hand and of such underwriters on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and such
Stockholders or by such underwriters. The relative fault of the Company on the
one hand and of each such Stockholder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(b) The Company and the Registering Stockholders agree that it would not be just
and equitable if contribution pursuant to this Section 2.09 were determined by
pro rata allocation (even if the underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.09, no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any Damages that such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, and no Registering Stockholder shall be required
to contribute any amount in excess of the amount by which the net proceeds
realized by such Stockholder in the sale of Registrable Securities of such
Stockholder to which such Damages relate exceeds the amount of any Damages that
such Stockholder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Each Registering Stockholder’s
obligation to contribute pursuant to this Section 2.08 is several in the
proportion that the proceeds of the offering received by such Stockholder bears
to the total proceeds of the offering received by all such Registering
Stockholders and not joint.

SECTION 2.10. Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Stockholder participating therein with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.

SECTION 2.11. Participation in Public Offering. No Stockholder will be permitted
to participate in any registration of any Registrable Securities in any Public
Offering hereunder unless such Stockholder (i) agrees to sell such Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (ii) completes
and executes, and complies with, all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements and the provisions of this
Agreement in respect of registration rights.

SECTION 2.12. Rule 144 Sale. If any Stockholder shall transfer any Registrable
Securities pursuant to Rule 144, the Company shall cooperate, to the extent
commercially reasonable, with such Stockholder and shall provide to such
Stockholder such information as such Stockholder shall reasonably request.
Without limiting the generality of the foregoing, with a view to making
available the benefits of certain rules and regulations of the SEC that may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees that, after such time as the Company shall have
consummated a Public Offering, it will:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the effective date that the Company
becomes subject to the reporting requirements of the Securities Act or the
Exchange Act;

(b) use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required to be filed by the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); and

(c) furnish to any Stockholder, so long as such Stockholder owns any Registrable
Securities, upon request by such Stockholder, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144 (at any
time after 90 days after the effective date of the first registration statement
filed by the Company for a Public Offering), and of the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements) or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of
the most recent annual or quarterly report of the Company and (iii) such other
reports and documents of the Company and other information in the possession of
or reasonably obtainable by the Company as a Stockholder may reasonably request
in availing itself of any rule or regulation of the SEC allowing a Stockholder
to sell any such securities without registration; and

(d) (upon the request of any Stockholder, instruct the transfer agent in writing
that it shall rely on the written legal opinion of such Stockholder’s counsel,
and shall act in accordance with the written instructions of such Stockholder’s
counsel, with respect to any transfer of Company Equity Securities

SECTION 2.13. Limitation on Transfer of Registration Rights. None of the rights
of Stockholders under this Article 2 shall be assignable by any Stockholder to
any Person acquiring Securities in any Public Offering or pursuant to Rule 144,
but are assignable to a Third Party in connection with a Transfer to such Third
Party, as part of a single transaction by such Stockholder, in which such
Stockholder Transfers to such Third Party all of the greater of (a) the Company
Equity Securities beneficially owned by such Stockholder as of the date hereof
after taking into account any stock split, stock dividend, reverse stock split,
recapitalization, reorganization or other similar event, provided that with
respect to the ownership of Wind Acquisition, such number of the Company Equity
Securities shall be determined as if all of the Company Equity Securities to be
purchased by Wind Acquisition pursuant to the Purchase Commitment (as such term
is defined in the Purchase Agreement) under the Purchase Agreement shall have
been purchased as of the date hereof, and (b) such Stockholder’s Company Equity
Securities.

SECTION 2.14. No Inconsistent Agreements. The Company covenants and agrees that
it shall not grant registration rights that are more favorable in the aggregate
than those under this Agreement with respect to the Company Equity Securities or
any other securities without the prior written consent of the Stockholders. The
Company represents and warrants that, except as set forth in this Agreement, it
is not currently a party to any agreement with respect to any of its equity or
debt securities granting any registration rights to any Person.

ARTICLE 3

MISCELLANEOUS

SECTION 3.01. Binding Effect; Assignability; Benefit.

(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, legal representatives and
permitted assigns. Any Stockholder that ceases to own beneficially any Company
Equity Securities shall cease to be bound by the terms hereof (other than
(i) the provisions of Sections 2.06, 2.07, 2.08, 2.09 and 2.10 applicable to
such Stockholder with respect to any offering of Registrable Securities
completed before the date such Stockholder ceased to own any Company Equity
Securities, and (ii) this Article 3).

(b) Except as permitted under Section 2.12, neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by any party hereto pursuant to any Transfer of Company
Equity Securities or otherwise. Any Person acquiring Company Equity Securities
that is permitted by the terms of this Agreement to become a party hereto shall
(unless already bound hereby) execute and deliver to the Company an agreement to
be bound by this Agreement in the form of Exhibit A hereto and shall thenceforth
be a “Stockholder.”

(c) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

SECTION 3.02. Notices. All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission,

If to the Company, to:

Catamount Energy Corporation

71 Allen Street, Suite 101

Rutland, VT 05701

Attention: James Moore

Facsimile: (802) 772-6799

If to Wind Acquisition, to such person:

c/o Diamond Castle Holdings, LLC

280 Park Avenue

New York, NY 10017

Attention: Ari J. Benacerraf and Daniel H. Clare

Facsimile: (212) 983-1234

with a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: David M. Blittner

Facsimile: (212) 310-8007

If to CVPS, to such Person:

Central Vermont Public Service Corp.
77 Grove Street
Rutland, VT 05701
Facsimile: (802) 770-3236
Attention: Dale Rocheleau

with a copy to (which shall not constitute notice):

LeBoeuf, Lamb, Greene & MacRae LLP

125 West 55th Street

New York, NY 10019-5289

Attention: William S. Lamb

Facsimile: (212) 424-8500

or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other parties hereto. All notices, requests and other communications shall be
deemed received (i) when delivered personally by hand (with written confirmation
of receipt), (ii) when sent by facsimile (with written confirmation of
transmission) or (iii) one Business Day following the day sent by overnight
courier (with written confirmation of receipt), provided, however, that if the
time of receipt by the recipient thereof is after 5:00 P.M. on any Business Day,
such notice shall be deemed to have been delivered on the next succeeding
Business Day. Any Person that hereafter becomes a party hereto shall provide its
address and fax number to the Company, which shall promptly provide such
information to each other party.

Any Person that hereafter becomes a Stockholder shall provide its address and
fax number to the Company, which shall promptly provide such information to each
other Stockholder.

SECTION 3.03. Waiver; Amendment; Termination.

(a) No provision of this Agreement may be waived except by an instrument in
writing executed by any party against whom the waiver is to be effective. No
provision of this Agreement may be amended or otherwise modified except by an
instrument in writing executed by (i) the Company; (ii) Wind Acquisition (for so
long as Wind Acquisition continues to own at least 10% of the total Registrable
Securities), and (iii) CVPS (for so long as CVPS continues to own at least 10%
of the total Registrable Securities); provided, that the consent of any
Stockholder shall be required for any amendment or modification that
discriminates in any material respect against such Stockholder in a manner
disproportionate to other Stockholders.

(b) This Agreement shall terminate upon the earliest to occur of (i) the
bankruptcy, liquidation, dissolution or winding-up of the Company, (ii) all of
the Registrable Securities have ceased to be Registrable Securities or
outstanding, and (iii) the mutual consent of the Company and all Stockholders
who are parties to this Agreement; provided, that the provisions of
Sections 2.06, 2.07, 2.08, 2.09 and 2.10 with respect to any offering of
Registrable Securities completed before any such termination and this Article 3
shall survive any such termination).

(c) Upon the Put Closing (as such term is defined in the Stockholders’
Agreement), CVPS shall cease to have any rights pursuant to this Agreement.

SECTION 3.04. Non-Recourse. This Agreement may only be enforced against the
named parties hereto. All claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), may be made only against the entities
that are expressly identified as parties hereto; and no past, present or future
director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, agent, attorney or representative of any party hereto (including any
person negotiating or executing this Agreement on behalf of a party hereto)
shall have any liability or obligation with respect to this Agreement or with
respect any claim or cause of action (whether in contract or tort) that may
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement (including a representation or warranty made in or
in connection with this Agreement or as an inducement to enter into this
Agreement).

SECTION 3.05. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to the
conflicts of laws rules of such state.

SECTION 3.06. Jurisdiction. The parties hereto hereby irrevocably submit to the
exclusive jurisdiction of any federal courts located within the First and Second
Circuits of the State of New York and any state court sitting in the City of New
York, New York, over any dispute arising out of or relating to this Agreement or
any of the transactions contemplated hereby and each party hereby irrevocably
agrees that all claims in respect of such dispute or any suit, action proceeding
related thereto may be heard and determined in such courts; provided, that such
court shall have subject matter jurisdiction over any such dispute, suit or
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

SECTION 3.07. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

SECTION 3.08. Specific Enforcement; Cumulative Remedies. The parties hereto
acknowledge that money damages may not be an adequate remedy for violations of
this Agreement and that any party, in addition to any other rights and remedies
which the parties may have hereunder or at law or in equity, may, in his or its
sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise or beginning of the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such rights, powers or remedies by such party.

SECTION 3.09. Entire Agreement. This Agreement, the Stock Subscription
Agreement, the Stockholders’ Agreement and the Management Stockholders’
Agreement and any exhibits and other documents referred to herein constitute the
entire agreement and understanding among the parties hereto in respect of the
subject matter hereof and thereof and supersede all prior and contemporaneous
agreements and understandings, both oral and written, among the parties hereto,
or between any of them, with respect to the subject matter hereof and thereof.

SECTION 3.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

SECTION 3.11. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

[Remainder of page intentionally left blank]

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

      CATAMOUNT ENERGY CORPORATION

 
    By: /s/ Joseph Cofelice
 

Name:
Title:
  Joseph Cofelice
President

          CEC WIND ACQUISITION, LLC     By:     /s/ Ari J. Benacerraf     Name:
Ari J. Benacerraf     Title: Vice President



      CENTRAL VERMONT PUBLIC SERVICE CORPORATION

      By: /s/ Robert H. Young
 

Name:
Title:
  Robert H. Young
President & CEO

3

Accepted and Agreed to as
of the date first above written:

CATAMOUNT RESOURCES CORPORATION

By: /s/ Robert H. Young
Name: Robert H. Young
Title: President & CEO

4

EXHIBIT A

JOINDER AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement dated as of October 12, 2005 (the “Registration
Agreement”) among CATAMOUNT ENERGY CORPORATION and certain other persons named
therein, as the same may be amended from time to time. Capitalized terms used,
but not defined, herein shall have the meaning ascribed to such terms in the
Registration Rights Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to and “Stockholder” under the Registration Rights Agreement as of the
date hereof and shall have all of the rights and obligations of the Stockholder
from whom it has acquired Company Equity Securities (to the extent permitted by
the Registration Rights Agreement) as if it had executed the Registration Rights
Agreement. The Joining Party hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date:      ,      

      [NAME OF JOINING PARTY]

 
   
 
   
 
   
By:
 

 
  Name:
 
  Title:
 
   
 
   
 
    Address for Notices:


AGREED ON THIS [     ] day of [     ], 200[_]:

      CATAMOUNT ENERGY CORPORATION

 
   
 
   
 
   
By:
 

 
  Name:
 
  Title:
 
   

5